Citation Nr: 1547094	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-27 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low back degenerative disc disease (low back disability).

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis (right knee disability).

3.  Entitlement to a rating in excess of 10 percent prior to July 7, 2012 for a variously diagnosed heart disability (to include heart murmur, coronary artery disease (CAD), and congestive heart failure).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Dr. A.M.


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2008 (granted service connection for a low back disability and assigned a 10 percent rating, effective January 22, 2008) and July 2009 (granted service connection for a right knee disability and a heart disability and assigned 10 percent ratings, both effective January 22, 2008) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009 and January 2010, the Veteran testified before a decision review officer (DRO).  In July 2012, a videoconference hearing was held before the undersigned.  Transcripts from these hearings are associated with the record.  In November 2012, these matters were remanded for additional development.  

In March 2013, the RO assigned an increased staged rating of 100 percent for the Veteran's heart disability, effective July 7, 2012.  Accordingly that period of time is not for consideration in the instant appeal.  Also in March 2013, the RO granted separate 10 percent ratings for radiculopathy in each lower extremity.  The Veteran has not disagreed with any aspect of the assignment of these separate ratings, although they are discussed below in the context of his claim for a higher rating. 

In the August 2015 post-remand brief, the Veteran's representative indicates that the Veteran is seeking an earlier effective date for his heart disability.  A statement of this nature cannot be accepted as an notice of disagreement or a claim.  To the extent that the Veteran wants to pursue this matter further, he is directed to the requirements of 38 C.F.R. §§ 3.155, 20.201 (2015).  See also 79 Fed. Reg. 57,660. (Sept. 24, 2014). 

The issue of service connection for a variously diagnosed heart disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is not generally shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less or combined range of motion to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour is not shown; bed rest prescribed by a physician is not shown; neurologic symptoms other than mild bilateral lower extremity radiculopathy are not shown; and the spine is not ankylosed.

2.  The Veteran's service-connected right knee disability is not shown to be manifested by more than painful motion, crepitus, and arthritis; compensable limitations of flexion or extension are not shown; subluxation, instability, or additional limitations due to pain, weakened movement, excess fatigability with use, or incoordination are not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the Veteran's service-connected low back disability.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R.         §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5242 (2015). 

2.  A rating in excess of 10 percent is not warranted for the Veteran's service-connected right knee disability.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R.    §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5010, 5260 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in February 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice medical records are associated with the record.  The Veteran was afforded VA examinations to assess the severity of his right knee and lumbar spine in March 2008, June 2009, and February 2013.  The Board finds that the reports of these examinations are adequate for rating purposes.  The examinations were thorough and contained the findings needed to address the issues on appeal.  The Board finds that the record is adequate to decide the matters of increased ratings for right knee and low back disabilities and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the July 2012 hearing, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims, specifically the current severity of the Veteran's disabilities.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.         38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown,    8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.


Low Back

The Veteran contends that he injured his low back in service and has had back problems since.  He was awarded service connection for lower back degenerative disc disease in an August 2008 rating decision and assigned a 10 percent rating under Code 5242.

A June 1999 record notes an impression of back pain and that the Veteran was able to flex the spine to the point where his hands were approximately 5 inches from the ground.  A July 1999 radiology report notes an impression of degenerative changes and mild compression of the body at L2.  In July 2001, the Veteran reported back pain, with worsening pain from coughing or certain movements.  A July 2001 MRI showed moderate degenerative changes, mild narrowing of the right and left neural foramina at L5-S1 and L4-5 and tiny left paramedian disc protrusion at L5-S1.  In August 2001, the Veteran seen for back pain traveling to his lower extremities.  He described the pain as moderately severe and bothering him with long-term standing, coughing, sneezing, and with walking and transitional movements.  An examination reflected he could walk with a normal gait and on his toes and heels.  He had diminished range of motion in all planes and could bend only to the point where his hand is about 18 inches from the ground before having to flex his knees.  The Veteran was advised to lose weight and begin a physical therapy program.

March 2007 diagnostic testing showed degenerative changes in the lumbar spine with spur formation, with mild exaggeration of lumbar lordosis.  Mild disc narrowing was seen at L5-S1 and early degenerative changes were seen in the sacroiliac joints.  There was no evidence of fracture or intrinsic osseous abnormalities.

In a March 2008 statement, the Veteran indicated he has had back pain since service, which occasionally flares without warning.  He reported being unable to walk at times, and stated that he recently was unable to get out of bed and could not walk for one week.  He reported undergoing rehabilitation therapy.  He further stated that he is unable to stand for any length of time without leaning on something or sitting down, and unable to walk for long distances.

On March 2008 VA examination, the Veteran reported chronic low back pain on and off since service, with it becoming constant during the past 15 years.  The Veteran indicated that the pain is at a level 3-4 out of 10, with increasing pain caused by standing more than 10 minutes, walking more than one block at a stretch and handling weights of more than 20 pounds.  He reported being unable to do frequent bending, but stated that his activities of daily living and work are unaffected.  It was noted that repetitive motion and cold weather increases the pain.  It was noted that the Veteran was not wearing back braces or using a cane or walker.  He had also not undergone any back surgeries.  There was no history of flare-ups or of acute episodes of incapacitating back pain in the past 12 months.  There was also no radiation of pain.  X-rays of the lumbosacral spine showed degenerative disc disease with mild spondylosis.  The examiner diagnosed degenerative joint and disc disease involving the lumbosacral spine and noted that joint function was not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use.

On physical examination, it was noted that the Veteran can stand erect without support.  There was minimal tenderness present in the lumbosacral area, but no paraspinal muscle spasm.  Range of motion studies showed flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 25 degrees, and right and left rotation to 25 degrees.  Straight leg raising testing was 70 degrees on both sides.  The lasegue test was negative.  

In January 2009, the Veteran's private internal medicine treater, Dr. A.M., submitted a statement indicating that he has been treating the Veteran for several years.  He stated that the Veteran has developed arthritic changes and degenerative disc disease in his back and that he lives with continuous daily back pain.  Dr. A.M. stated that there have been several times where the Veteran was unable to get out of bed and called the office for help.

In a March 2009 statement, the Veteran reported having back difficulties since being wounded in service.  He stated that after his retirement, he no longer exercised on a regular basis, but had occasional episodes when his back would not allow him to function normally.  He reported several experiences when he could not walk for 3-4 days.

In March 2009, the Veteran and Dr. A.M. testified before a DRO.  Dr. A.M. stated that the Veteran suffers from lumbar spine degenerative disc disease and has been treated with nonsteroid anti-inflammatory drugs for an extended period of time, and has also been given shots.  He stated that several times the Veteran has phoned the office indicating that he could not get out of bed.  The Veteran testified that the pain has limited his daily activities and has restricted him from heavy lifting, running, rapid bending, twisting or turning, certain types of employment, and exercise.  He stated that he cannot walk longer than approximately 50 yards or stand longer than a few minutes without severe pain.  

On June 2009 VA spine examination, it was noted that the Veteran had degenerative disc disease of the lower back with a stable course since onset in 1966.  There was no history of urinary incontinence, urgency, retention, frequency, or nocturia, or fecal incontinence, obstipation, numbness, paresthesias, leg or foot weakness, falling, or unsteadiness.  There was also no history of fatigue, weakness, or flare-ups.  There was a history of decreased motion, stiffness, spasms, and sharp, but mild daily low back pain lasting for hours.  There was no history of incapacitating episodes and the Veteran reported using no assistive aid at present.

On physical examination, the Veteran's posture and head position were normal.  His gait was also found to be normal.  There was no evidence of abnormal spinal curvatures or objective abnormalities of thoracic sacrospinalis.  There was no evidence of muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Sensory and reflex examinations were normal.  Range of motion studies showed thoracolumbar spine flexion to 80 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion, but no additional limitation on repetitive-use testing.  Diagnostic imaging showed degenerative disc disease, worst at L5-S1.  The diagnosis was noted as lumbar spine degenerative disc disease with no significant effects on the Veteran's usual occupation.

A July 2009 private treatment record notes a complaint of worsening low back pain of moderate severity with gradual onset.  The Veteran reported that exertion exacerbated the pain and medication and rest relieved it.  The diagnosis was chronic low back pain.

In September 2009, a consulting private provider, Dr. J.L., submitted a letter indicating that the Veteran has had progressive thoracic and lumbar spine pain throughout the years that has begun to interfere with his activities of daily living.  Dr. J.L. noted that the Veteran denied any loss of bowel or bladder control, but has had significant limitation in his ambulatory ability.  Dr. J.L. noted that a physical examination showed ambulation with a forward flexed posture and limited range of motion through the thoracic and lumbar spine in flexion and lateral rotation.  Specifically, Dr. J.L. noted that the Veteran had tenderness at the lumbosacral junction which is exacerbated with flexion and extension into the right paraspinal musculature region.  Flexion through the hips while standing upright was approximately to 45 degrees and was restricted to pain.  Extension was to neutral only.  Standing upright with his feet shoulder width apart, he was able to rotate approximately 20 degrees to the right and left through the thoracic and lumbar spine.  Motion strictly through the thoracic spine was to approximately 25 degrees of flexion at most.  The Veteran's strength was shown to be equal in both lower extremities and sensation was intact to light touch down both lower extremities.  Straight leg raising was positive bilaterally.  Dr. J.L. indicated that radiographs demonstrated diffuse osteophytic spurring with degenerative disc changes and facet arthrosis from L1-S1 with a subtle spondylolisthesis at L2-3.  The impression was back pain with lumbar spinal stenosis, degenerative disc disease, and spondylolisthesis with facet arthroses.

In October 2009, the Veteran was again seen by Dr. J.L. for review of an October 2009 MRI of the lumbar spine.  The MRI showed a narrow spinal canal with spinal stenosis at L1-S1, most severe at L3-S1, with severe degenerative disc changes with end plate changes most severe at the L5-S1 level; stenosis was most severe from L4-S1 with diffuse osteophytic spurring.  On physical examination, extension was limited to neutral and restricted by pain.  Forward flexion was to only 20 degrees through the lumbosacral spine and approximately 45 degrees standing upright through the hip joints.  It was noted that the Veteran ambulates with a forward flexed posture and has unsteadiness with heel and toe walking.  His strength was full in both lower extremities and sensation was grossly intact to light touch.  Straight leg raising reproduced low back pain, but there was no evidence of radicular symptomatology.  

In January 2010, the Veteran again testified before a DRO and stated that his disability is more nearly approximated by a 50 percent rating.  The Veteran's internal medicine physician, Dr. A.M., stated that a conservative approach to treatment had failed and surgery was the likely next option.    

A February 2011 lumbar spine MRI showed moderate to severe degenerative changes and a diffuse disc bulge and questionable right paracentral disc protrusion at L5/S1.

In July 2012, the Veteran and Dr. A.M. testified that his back symptomatology is advanced.  Dr. A.M. indicated that he began treating the Veteran for his back 7-8 years prior and that he had moderate to advanced back arthritis at that time.  Dr. A.M. stated that the arthritis is more than what he would expect for someone the Veteran's age and considering his current physical activity.

On February 2013 VA back conditions examination, the Veteran reported daily low back pain on a scale of 7 out of 10.  He stated that the pain increases with prolonged standing (more than 5 minutes) and walking more than 100 feet.  He reported being unable to carry more than 10 pounds and indicated he uses a cane on occasion.  The Veteran denied having flare-ups.  Range of motion studies showed forward flexion to 70 degrees with no objective evidence of painful motion; extension to 20 degrees with 0 degrees of painful motion; right and left lateral flexion to 25 degrees with no objective evidence of painful motion, and right and left lateral rotation to 25 degrees with no objective evidence of painful motion.  There was no evidence of additional limitation in range of motion following repetitive-use testing.  Functional loss was noted to be less movement than normal.  There was localized tenderness to the thoracolumbar spine, but no guarding or muscle spasm.  Muscle strength was full and there was no evidence of muscle atrophy.  Reflex and sensory examinations were normal.  There was evidence of mild radiculopathy in the bilateral lower extremities, but no other neurologic abnormalities.  The examiner noted that the Veteran has intervertebral disc syndrome (IVDS), but has not had any incapacitating episodes over the past 12 months.  It was noted that he uses a brace regularly and a cane occasionally.  Diagnostic imaging showed the presence of arthritis.  The examiner indicated that the Veteran's thoracolumbar spine condition does impact his ability to work, in that he can only do light duty sedentary work-related jobs.  The examiner noted that the Veteran used to work in the Air Force Police Department and then as a security manager, but that he retired in December 2011.

February 2013 lumbar spine X-rays showed changes of spondylosis at L5-S1 and osteophytosis involving the thoracolumbar spine.

As noted above, the Veteran's service-connected low back disability has been assigned a 10 percent rating under Code 5242 for degenerative arthritis of the spine. Code 5242 provides for rating based on the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  It may alternatively be rated under Code 5243 (for intervertebral disc syndrome).  Code 5243 provides for rating under the General Formula or based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  While the Veteran and his private physician have indicated that the Veteran has called his physician's office several times indicating he could not get out of bed, there is no evidence in the record that he was ever prescribed bed rest by his physician.  As there is no evidence that the Veteran has ever had an incapacitating episode (defined by regulation as bed rest prescribed by a physician), rating the low back disability based on such episodes would be inappropriate.

On close review of the record, the Board found no distinct period of time during the appeal period when symptoms of the Veteran's lumbar spine disability were of (or approximated) such nature and gravity as to warrant a rating in excess of 10 percent.  Notably, on March 2008 VA examination, forward flexion was to 70 degrees and his combined range of motion was to 190 degrees, far exceeding 120 degrees.  On June 2009 VA examination, forward flexion was to 80 degrees (only 10 degrees less than normal) and his combined range of motion was to 230 degrees, again far exceeding 120 degrees.  On February 2013 VA examination, forward flexion was to 70 degrees and his combined range of motion was to 190 degrees, again far exceeding 120 degrees.  The Board acknowledges the notations of very limited flexion on September 2009 and October 2009 private treatment records.  However, the Board finds that such small period of time is likely representative of a flare-up and not indicative of the Veteran's overall disability picture for a period which would warrant a staged rating.  Significantly, on June 2009 VA examination, forward flexion was to 80 degrees (only 10 degrees less than normal).  In this regard, the Board points out that three months prior to the September 2009 visit, the Veteran was shown to have near full forward flexion and a combined range of motion that was only 5 degrees short of normal.  Subsequently, the evidence confirms that the Veteran has moderate to severe arthritis in his back; however, on February 2013 VA examination, the Veteran's range of motion again shows that he is not so limited as to warrant an increased rating.  Notably, his flexion was 70 degrees and his combined range of motion was to 190 degrees.  These findings are contemplated by the Veteran's current 10 percent rating.  The Board notes that the VA examinations conducted throughout the course of this appeal, over a span of many years, suggest a very similar disability picture and do not reveal drastic changes/a decrease in spinal function warranting an increased rating at any time during the appeal.

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  There has been no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  While September 2009 and October 2009 treatment records note difficulty in ambulatory ability, there is no evidence to show or suggest that the Veteran had an abnormal gait.  Moreover, an August 2001 treatment record and a March 2008 VA examination report, specifically note that the Veteran had a normal gait.  On March 2008, June 2009, and February 2013 VA examinations, it was indicated that the Veteran did not show evidence of muscle spasm or guarding.  Significantly, examinations have found no increase in impairment of function with repetitive testing (i.e., on use).  Notably, on March 2008 VA examination, the examiner specifically indicated that function was not additionally limited by pain, weakness, fatigue, or lack of endurance on repetitive use.  

And, as is noted above, incapacitating episodes are not shown.  The Board acknowledges that in March 2008 and March 2009 statements, the Veteran reported being unable to get out of bed or walk for several days to one week, and in January and March 2009 statements from Dr. AM., it was noted that the Veteran had called several times and was unable to get out of bed.  However, there is no evidence which shows that the Veteran was prescribed bed rest by a physician at any time.  Further, this contention is in contrast with the findings on three separate VA examinations over a span of several years by medical examiners who found that the Veteran has had no incapacitating episodes over the past 12 months.  The Board finds that the findings on 2008, 2009, and 2013 VA examinations by medical experts to be more probative in this matter than the Veteran's report or isolated testimony from the Veteran's treating physician (without any specifics as to the length of or treatment for the Veteran's reports of back pain and difficulty rising from bed).  This is so because the VA examiners, in particular, thoroughly explained the reasoning behind their conclusions and reported a review of the entire record (which would include the Veteran's allegations).

The Board notes that there was evidence of mild radiculopathy in the bilateral lower extremities shown on February 2013 VA examination.  As such, service connection was granted for left lower and right lower extremity radiculopathy in a March 2013 rating decision.  The preponderance of the evidence is against a finding of separate ratings for neurological symptoms at any other (earlier) time during the appeal.  For example, on June 2009 VA examination, it was noted that there was no history of urinary/bowel problems, numbness, paresthesias, or weakness, and a September 2009 private medical record found full strength and intact sensation in both lower extremities.  In September 2009, the Veteran denied any loss of bowel or bladder control.  In October 2009, there was no evidence of radicular symptomatology.  

There has been no evidence to suggest, nor does the Veteran contend, that he currently has more than mild bilateral lower extremity radiculopathy.  On February 2013 VA examination, the examiner noted no neurologic abnormalities (other than lower extremity radiculopathy discussed below).  Accordingly, increased ratings for lower extremity radiculopathy are not warranted.  

In evaluating the Veteran's claim for increase, the Board has specifically considered whether he is entitled to "staged ratings."  See Hart, 21 Vet. App. at 505.  It is the Board's conclusion, however, that the Veteran's low back disability has never been of a severity to warrant a rating greater than 10 percent, with the exception of the separate 10 percent ratings for radiculopathy of each lower extremity.  Accordingly, further "staged ratings" are not warranted.

The Board has also considered whether referral of this claim for extraschedular consideration is warranted.  There is no objective evidence of symptoms of and/or impairment due to the back that is not encompassed by the schedular rating assigned.  As noted above, the Veteran has reported back pain, limitation of motion and flare-ups due to cold weather or prolonged activity/use, which are contemplated by the 10 percent rating currently assigned.  The evidence does not show any other impairment beyond that which is associated with his limitation of motion and for which he is already being compensated.   Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.              38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Veteran has not alleged that he is unable to work due to his back.  It is acknowledged that his back would pose some difficulty on certain types of employment and specifically that employment that would require more than sedentary work.  In this regard, on March 2008 VA examination, the Veteran reported that his work was unaffected by his back.  On June 2009 VA examination, it was noted that the back caused no significant effects on the Veteran's usual occupation.  On February 2013 VA examination, the examiner noted that the Veteran's back disability would impact his work, but that he could still perform light duty, sedentary type work.  This examiner also noted that the Veteran worked for many years before retiring in December 2011.  Accordingly, the Board finds that the evidence does not show or suggest that the Veteran is unable to work due to his back and the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).

Right Knee

The Veteran reported injuring his right knee in service.  He was awarded service connection for right knee degenerative arthritis in a July 2009 rating decision and assigned a 10 percent rating, effective January 22, 2008, under Code 5010-5260.

A June 2002 MRI of the right knee notes a tear of the posteromedial meniscus, osteoarthritis of the knee, prepatellar bursitis, patellar chondromalacia, and large joint effusion.  In July 2002, the Veteran underwent a knee arthroscopy for the medial meniscus tear.

On March 2008 VA examination, the Veteran reported pain in the right knee joint occurring an average of a few times a month and at a level 4 out of 10.  He reported increasing pain with activities such as constant standing more than 10 minutes, walking more than one block, and during cold weather.  He denied having flare-ups or using braces and it was noted that his activities of daily living are unaffected.  The Veteran did report that his work-related activities were affected and that repetition increases the pain.  The Veteran denied swelling, popping, giving way, instability and locking.  It was noted that he did not undergo any intra-articular injections or joint surgeries and does not have ankylosis or constitutional symptoms.  The Veteran reported being able to do his daily routine activities and the usual duties of his occupation.  It was noted that he continues to work full-time.  He also denied having any major incapacitating episodes.

On physical examination, it was noted there was no evidence of swelling, tenderness, redness, warmth, or crepitus over the knee joint.  Range of motion was to 130 degrees without pain.  Repetitive movements were normal and without pain.  Stability testing was also normal.  There was no obvious wasting or atrophy of the muscles around the joint and muscle power was normal.  There was no evidence of joint effusion and the patellar apprehension test was negative.  There was also no genuvarum or valgus deformity.    The examiner noted that the Veteran's gait is normal and that he is not using a cane or walker.  X-rays of the knee joint showed mild degenerative osteoarthrosis of the medial compartment.  The examiner diagnosed degenerative joint and disc disease of the right knee joint; status post arthroscopic surgery (partial medial meniscectomy and chondroplasty) in 2002.  The examiner stated that joint function was not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use.

An April 2008 private treatment record notes that the Veteran has arthritis in his knee.

In an April 2009 statement, the Veteran reported that shrapnel destroyed most of his meniscus and that pain is constant all day and often wakes him at night while sleeping.  He reported increased pain on use and that pain cannot be controlled through the use of medication.

In January 2009, the Veteran's private internal medicine treater, Dr. A.M., submitted a statement indicating that the Veteran has arthritic changes in his knee, which has required surgery in the past and will likely require surgery in the future.

In March 2009, the Veteran and Dr. A.M. testified before a DRO.  Dr. A.M. stated that the Veteran is using nonsteroid anti-inflammatory medications on a regular basis and is undergoing periodic physical therapy.  He stated that the right knee disability limits the Veteran's ability to exercise and do his activities of daily living.  The Veteran similarly testified that the pain has limited his daily activities and has restricted him from heavy lifting, running, rapid bending, twisting or turning, certain types of employment, and exercise.  He stated that he cannot walk longer than approximately 50 yards or stand longer than a few minutes without severe pain.  

On June 2009 VA joints examination, the examiner noted right knee degenerative arthritis with a stable course since onset in 1966.  The Veteran reported right knee pain, stiffness, and weakness.  He denied deformity, giving way, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, and flare-ups.  There was no evidence of constitutional symptoms of arthritis or incapacitating episodes of arthritis.  It was noted that the Veteran was unable to walk more than a few yards and unable to stand more than a few minutes without pain.  The Veteran reported wearing an elastic right knee brace.  On physical examination, the Veteran's gait was noted to be normal.  The right knee joint was noted to have crepitation, but no mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or any other knee abnormalities.  Range of motion was shown as flexion to 130 degrees and extension as normal.  There was no additional limitation of range of motion following repetitive-use testing.    Diagnostic imaging showed arthritis.  The examiner diagnosed right knee degenerative arthritis, with no significant effects on his usual occupation (he was working full-time at the time of the examination).

In an October 2009 statement, Dr. M.Y. noted that the Veteran had increasing right knee pain.  Range of motion was to 120 degrees of flexion.  There was evidence of significant crepitation throughout the range of motion as well as pain along the anterior and medial aspects of the knee.  X-rays were noted to show significant degenerative changes involving the medial and patellofemoral compartments as well as extra evidence of prior trauma.  

In January 2010, the Veteran testified before a DRO, the Veteran's internal medicine physician, Dr. A.M., stated that the Veteran has degenerative changes in the knee, which are not reversible.  He stated that it was likely the Veteran would need a knee replacement.  Dr. A.M. stated that he believes the Veteran's knee disability is substantially impacting his life.

In February 2011, Dr. M.Y. submitted a statement indicating that the Veteran continues to have significant right knee pain, especially anteriorly.  On physical examination, range of motion was to 120 degrees of flexion.  It was noted that inspection of the knee revealed significant atrophy of the right knee as compared to the left knee.  There was significant pain to palpation over the medial joint line and significant patellofemoral crepitation with recreation of anterior knee pain with compression.  There was also evidence of a noticeable limp on any attempted ambulation.  Radiographs of the knee revealed significant degenerative changes involving the medial and patellofemoral compartments of the right knee.  Right knee osteoarthritis was diagnosed.  It was recommended that the Veteran proceed with continued pain management with the use of oral anti-inflammatories or other stronger pain medication if required.  It was noted that he may need a total knee arthroplasty in the future.

In July 2012, the Veteran and Dr. A.M. testified that his right knee symptomatology is severe.  Dr. A.M. stated that the Veteran's knee disability is manifested by instability, pain, and swelling, and that those such symptoms fluctuate.

On February 2013 VA knee conditions examination, the examiner noted a diagnosis of right knee degenerative joint disease.  The Veteran reported having daily right knee pain at a level 4 to 6 (out of 10), and more pain with prolonged standing (more than 5 minutes) or walking more than 100 feet.  He stated that he has been receiving local steroid injections for the past 5 years (3 to 5 times a year).  He denied any dislocation, subluxation or instability.  He also denied having any flare-ups.  The Veteran stated that he uses a case occasionally.

Range of motion studies showed right knee flexion to 110 degrees with evidence of painful motion at 110 degrees and extension to 0 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion of the knee following repetitive-use testing.  Functional loss was noted to be less movement than normal and pain on movement.  There was no evidence of tenderness or pain to palpation.  Right knee muscle strength was active movement against some resistance.  Joint stability testing was normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  There was also no evidence of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner noted that the Veteran had a right meniscal tear for which a meniscectomy was performed.  Residual signs/symptoms included pain.  The Veteran has not had a total knee joint replacement.  A right knee scar was noted, however the examiner indicated that such was not painful and/or unstable.  The examiner noted that the Veteran uses a brace regularly and a cane occasionally.  Diagnostic imaging showed the presence of arthritis, but showed no evidence of patellar subluxation or any other significant diagnostic test findings.  The examiner indicated that the Veteran's right knee impacts his ability to work, in that he can only do light duty sedentary work-related jobs.  The examiner noted that the Veteran retired in December 2011.

February 2013 right knee X-rays showed osteoarthritic changes of the medial tibiofemoral joint.

The Veteran's right knee disability has been rated by analogy under Codes 5010-5260 based on painful motion.

Traumatic arthritis (established by X-ray findings) is rated as degenerative arthritis, and is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5010-5003.

Knee disability is rated under 38 C.F.R. § 4.71a, Code 5256 (for ankylosis), Code 5257 (for other impairment, including recurrent subluxation or lateral instability), Code 5258 (for dislocated semilunar cartilage), Code 5259 (for symptomatic removal of semilunar cartilage), Code 5260 (for limitation of flexion), Code 5261 (limitation of extension), Code 5262 (based on impairment of the tibia and fibula), and Code 5263 (genu recurvatum).

Under Code 5256, a 30 percent rating may be assigned for ankylosis of a knee at a favorable angle (in full extension), or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Code 5256.

Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.   38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.

Under Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a.  Under Code 5263, a 10 percent rating is warranted for genu recurvatum.  38 C.F.R. § 4.71a.

Separate ratings may be assigned for knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.

Separate ratings may be assigned where a service-connected knee disability includes both a compensable limitation of flexion under Code 5260 and a compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

Initially, the Board notes that the Veteran is in receipt of a 10 percent rating for his right knee disability due to X-ray confirmed evidence of arthritis.  This is the maximum rating under Code 5010.  Further, as the pathology required for ratings under Codes 5256 (ankylosis) and 5262 (impairment of the tibia and fibula) is not shown, ratings under those codes are not warranted.

The Board will next consider whether increased ratings are warranted based on limitation of flexion or limitation of extension.  However, as no examination or treatment record showed knee flexion limited to 30 degrees or extension by 15 degrees (even with consideration of such factors as pain/use), there is no basis in the record for assigning increased ratings under Codes 5260 and 5261.

The Board has considered whether higher ratings are warranted based on related functional limitations (DeLuca factors).  In this regard, the Veteran has consistently denied flare-ups and range of motion testing performed over a span of many years has continued to show no additional limitation in motion following repetitive-use testing.  Further, on March 2008 VA examination, the examiner specifically noted that the Veteran's joint function was not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use.  And while functional loss has been noted to be less movement than normal, pain on movement, and crepitation, additional functional limitation due to this limitation is not shown; the effect of the limitation of motion, pain, and crepitus is encompassed by the criteria under Code 5010 under which the Veteran is presently rated.

A close review of the record also found that during the appeal period, the preponderance of the evidence is against finding that a separate rating is warranted based on instability.  The Board notes that the Veteran's treating physician testified in July 2012 that the right knee disability is occasionally manifested by instability and his representative argued that a separate rating was warranted for moderate instability in the August 2015 post-remand brief.  However, the record shows that the Veteran himself has consistently denied such symptom.  Notably, on March 2008, June 2009, and February 2013 VA examinations, the Veteran specifically denied any subluxation or instability.  Moreover, joint stability testing has been assessed as normal during VA examinations and diagnostic imaging has confirmed that there is no evidence of patellar subluxation.  Accordingly, a separate or increased rating under Code 5257 for instability is not warranted.

With respect to Codes 5258 and 5259 the Veteran has been shown to have a meniscectomy of the right knee.  However, in determining whether a separate rating is warranted under these codes, the Board must decide whether separate and distinct symptoms exist or whether there is overlapping symptomatology such that only a single rating is appropriate.  The critical element in permitting the assignment of more than one evaluation under different diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of another condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In this regard, the Board notes that the Veteran denied locking on March 2008 VA examination.  On June 2009 VA examination, he again denied locking episodes and effusions.  On February 2013 VA examination, locking and effusion were not shown and it was noted that the Veteran only experienced residual pain due to a right meniscectomy.  Thus, the Board finds that a separate rating under Code 5258 is not warranted, because although the Veteran's knee has been shown to be manifested by frequent episodes of pain, it has not been shown to be manifested by frequent episodes of locking, pain, and effusion into the joint due to dislocated semilunar cartilage.  

With regard to Code 5259, the Veteran has reported pain, which has been attributed to his arthritis with limitation of motion and to his meniscectomy procedure.  In comparing the manifestations of his removal of semilunar cartilage impairment, the Board finds that there is some overlap and the two conditions are not completely separate and distinct.  For example, although the Veteran has been shown to have pain on motion, by affording him a separate rating under Code 5259 he would be compensated again for symptoms he is presently being compensated for under Code 5010, which would clearly constitute pyramiding.  Therefore, a separate 10 percent rating under Code 5259 is not permitted.

Consequently, a rating in excess of 10 percent for the right knee disability is not warranted.

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the right knee disability that are not encompassed by the schedular criteria.  The Board acknowledges the Veteran's complaints of pain and the findings of limitation of motion and crepitus; however, the rating criteria (specifically the criteria under Code 5010) describe the Veteran's symptomatology in that they address his arthritis and objective limitation of motion with findings of pain and crepitus.  His current 10 percent rating is also consistent with the February 2013 VA examiner's notation of functional loss to include less movement than normal and pain on movement. Accordingly, the symptoms and associated impairment of the Veteran's right knee disability is entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.  

Finally, the evidence does not show nor does the Veteran contend that he is unable to work solely due to his right knee disability.  Notably, on March 2008 VA examination, the Veteran reported being able to do the usual duties of his occupation.  It was noted that he continues to work full-time.  On June 2009 VA examination, the examiner noted that the right knee disability would not cause significant effects on the Veteran's occupation and that he was continuing to work full-time.  On February 2013 VA examination, the examiner noted that the Veteran retired in December 2011, but that his right knee disability would impact work in that he could only do light duty, sedentary type work, suggesting that he could perform employment that was not physically demanding.  Accordingly, the Board finds that the matter of entitlement to a TDIU rating is not raised by the record.  See Rice, 22 Vet. App. at 452-53.


ORDER

A rating in excess of 10 percent for a low back disability is denied.

A rating in excess of 10 percent for a right knee disability is denied.


REMAND

In November 2012, the Board remanded, in part, to determine the current severity of the Veteran's variously diagnosed heart disability.  On February 2013 VA heart conditions examination, the examiner diagnosed CAD, congestive heart failure, and a heart murmur and found that the Veteran had a METS level of 1-3, consistent with activities such as eating, dressing, taking a shower, and slow walking for 1-2 blocks.  Based on these findings, and the findings shown in a July 2012 private medical statement indicating his functional capacity to be at 3 METS or less, the RO assigned an increased staged rating of 100 percent, effective July 7, 2012.  In his August 2015 appellant's brief, the Veteran's representative indicated that the Veteran is entitled to a 100 percent evaluation prior to July 7, 2012, noting that the evidence shows he suffered from congestive heart failure much earlier than July 2012.  The Board notes that the Veteran underwent two VA examinations which showed heart disability of a lesser severity than what is described/testified to by the Veteran.  However, in a February 2013 statement, the Veteran's private treating physician (for several years), Dr. A.M., indicated that the Veteran has had evidence of chronic heart failure (diastolic dysfunction) and the beginning of CAD since 2002.  Dr. A.M. noted that in the years to follow, the Veteran began to develop increasing shortness of breath and lower extremity swelling which required hospitalizations.  Dr. A.M. stated that "given the nature of his symptoms of shortness of breath and chest pain that began around 2002 and took on a persistent and severe nature starting in 2007 and progressively worsening since that time, his coronary artery disease more likely than not has been there prior to that date and eventually reached a critical state that started to cause symptoms."   These findings suggesting a severe disability picture much prior to July 2012 are conflicting with the findings on prior VA examinations.  In order to accurately determine the level of heart disability prior to July 2012, the Board finds that a retrospective medical opinion considering both the VA examination reports and the medical statement (and evidence) from the Veteran's private treating physician is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary authorizations from the Veteran, obtain any outstanding treatment records relevant to the Veteran's variously diagnosed heart disability developed prior to July 7, 2012.

2.  Thereafter, arrange for a medical opinion by an appropriate provider to review the record and to opine regarding the likely severity of the Veteran's heart disability (to include heart murmur, CAD, and congestive heart failure) from the date he filed the current claim for benefits in January 2008 through July 7, 2012.  The opinion provider should specifically consider the Veteran's statements and his private treating physician's findings regarding the severity of the heart disability and reconcile these statements/findings with the findings shown on VA examinations during this period.  

The opinion provider should also offer an opinion as to the functional impairment caused by the Veteran's heart disability, to include his functional capacity in METs during this period, noting any relevant evidence and lay statements of record.

A complete rationale for all opinions should be provided.

3.  Then review the record and readjudicate the claim for an increased rating prior to July 7, 2012 for a variously diagnosed heart disability.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


